UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7222


THOMAS DAVIS, a/k/a Thomas Edwards,

                Petitioner - Appellant,

          v.

THE ATTORNEY GENERAL     OF    THE    STATE    OF    MARYLAND;   BOBBY
SHEARIN, Warden,

                Respondents – Appellees
          and

JOHN ROWLEY,
                Respondent.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-03453-AW)


Submitted:   November 19, 2013                Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit    Judges,      and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Davis, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas       Davis   seeks      to    appeal   the     district      court’s

order denying his Fed. R. Civ. P. 60(b) motion to vacate the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006)     petition.          Davis     has        unsuccessfully        challenged       his

conviction in a true § 2254 petition.                        Because Davis’s 60(b)

motion was a successive and unauthorized § 2254 petition, see In

re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997), the district court

was   obligated       to    dismiss     the       motion,    see    United       States    v.

Winestock, 340 F.3d 200, 205 (4th Cir. 2003), and the order is

not   appealable       unless      a   circuit       justice    or       judge   issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the     merits,     a   prisoner       satisfies      this    standard      by

demonstrating        that     reasonable          jurists    would       find    that     the

district      court’s      assessment      of      the   constitutional          claims    is

debatable     or     wrong.        Slack   v.       McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

                                              2
claim of the denial of a constitutional right.              Slack, 529 U.S.

at 484-85.

           We have independently reviewed the record and conclude

that Davis has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense     with    oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                       3